Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PCT/CN2017/115306 on December 8, 2017. It is noted, however, that applicant has not filed a certified copy of the International Patent Application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (J.P. H09141379) in view of Yamauchi (U.S. 2016/0101476).
Regarding claim 1, Kato discloses a hydraulic forming machine, comprising: a body (Fig. 1), a forming die (10), an ejector (19), and a driving mechanism (“cylinder mechanism” in ¶ [0008]); wherein the body is provided with at least one first mounting surface (25); the forming die comprises a movable die (12) and a fixed die (11) matched with each other; the ejector comprises a first ejecting component (19L see annotated figure below) arranged at a side of the movable die and a second ejecting 
Kato does not explicitly disclose a cutting mechanism, and that it and the fixed die are provided on the first mounting surface of the body and respectively at two sides of the discharge end of the feed inlet.
However, Yamauchi teaches that a cutting mechanism (Yamauchi 1) comprises a cutting drive device (Yamauchi 15), a shear (Yamauchi 12), a cutting die (Yamauchi 14), a clamp (Yamauchi 10) and a clamp drive device (Yamauchi 13); the shear is provided with a shear blade (Yamauchi 12a), and the clamp is provided with a clamping portion (Yamauchi Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have provided the invention, as disclosed by Kato, with the cutting mechanism, as taught by Yamauchi, in order for the cutting mechanism, that is mounted near the first mounting surface, to cut the blank material into usable pieces that are formed efficiently into the desired shape. While the hydraulic forming is done in sequence with the cutting mechanism.
Regarding claim 2, the modified device of Kato discloses the driving mechanism comprises a main hydraulic cylinder (Kato 17); the body is provided with at least one second mounting surface parallel to the first mounting surface; the main hydraulic cylinder is provided on the second mounting surface of the body; an axis of a piston rod (Kato 22) of the main hydraulic cylinder is perpendicular to the second mounting surface; an end of the piston rod of the main hydraulic cylinder faces the first mounting surface.

Regarding claim 3, the modified device of Kato discloses a driving mechanism that further comprises a slide component (Kato “swaging punch” in ¶ [0007]) arranged between the first mounting surface and the second mounting surface; the slide component comprises a slide block, a first rail (see figure below); the slide block are respectively slidably engaged with the first rail; and the piston rod of the main hydraulic cylinder is connected to one end of the slide block, the movable die and the first ejecting component are arranged on the other end of the slide block.
It would have been obvious to one of ordinary skill in the art at the time of filing to have a second rail be located opposite of the first rail with a slide component between them to create a smooth and straight movement for the blank material to be moved to be cut and formed as mere duplication of parts to provide the same function with no unexpected result (see MPEP 2144.04 VI).
Regarding claim 4, the modified device of Kato discloses the body is configured for the mounting of all of the cutting mechanism, the forming die, the ejector, the slide block and the main hydraulic cylinder (Kato Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to have all of the cutting mechanism, the forming die, the ejector, the slide block and the main hydraulic cylinder configured together to create a singular apparatus that performs multiple operation efficiently.
Regarding claim 5, the modified device of Kato discloses the cutting drive device comprises a guide mechanism and a cutting slide block; the guide mechanism is provided on the first mounting surface and at a side of the cutting die; a guiding direction of the guide mechanism is perpendicular to an extending direction of the axis of the conveying inlet; the cutting slide block is slidably engaged with 
It would have been obvious to one of ordinary skill in the art at the time of filing to have the cutting mechanism to be guided and slide along the rails to the cutting die.
Regarding claim 6, the modified device of Kato discloses the cutting drive device further comprises a cutting hydraulic cylinder; and an end of the cutting slide block away from the cutting die is connected to a piston rod of the cutting hydraulic cylinder (Kato Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to have the cutting drive device be connected to the piston as to have the operation synchronized with the forming of blank material.
Regarding claim 7, the modified device of Kato discloses the clamp is further provided with a swinging pivot and a drive end; the swinging pivot is hinged to an end of the cutting slide block; the shear is arranged on the end of the cutting slide block; the drive end is connected to the clamp drive device; and the clamp is driven by the clamp drive device to reciprocate about the swing pivot and move with the shear slide block (Yamauchi Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to have a swinging pivot or feeder to adjust the feed of how much blank material is feed into the cutting mechanism and forming die.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified device of Kato in view of Yamauchi (U.S. 2016/0101476), and further view of Chen (C.N. 105799201).
Regarding claim 8, the modified device of Kato discloses everything as discussed above, but is silence on the hydraulic forming machine further comprising a hydraulic control system and an electrical control system. 


    PNG
    media_image1.png
    312
    953
    media_image1.png
    Greyscale

Kato Annotated Figure 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chastin M. Brundidge whose telephone number is (571) 272-6331.  The examiner can normally be reached on Mon-Fr 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHASTIN M. BRUNDIDGE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725